Consolidated Statements of Financial Position [unaudited] As at July 31 with comparatives at October 31 [millions of US dollars] 2007 2006 (Revised Note 7) Assets Current Cash and cash equivalents $ 224 $ 253 Short-term investments 90 135 Accounts receivable 265 229 Unbilled revenue 110 121 Inventories 124 86 Income taxes recoverable 54 42 Prepaid expenses and other 25 21 Assets held for sale [note 7] 1 196 893 1,083 Property, plant and equipment 356 339 Future tax assets 5 37 Long-term investments and other 233 170 Goodwill 784 417 Intangibles 563 338 Total assets $ 2,834 $ 2,384 Liabilities and Shareholders’ Equity Current Accounts payable and accrued liabilities $ 330 $ 239 Deferred revenue 88 93 Income taxes payable 54 8 Future tax liabilities 9 - Current portion of long-term debt 93 20 Liabilities related to assets held for sale [note 7] - 114 574 474 Long-term debt 294 374 Deferred revenue 16 17 Other long-term obligations 26 23 Future tax liabilities 145 82 Minority interest 1 - $ 1,056 $ 970 Shareholders’ equity Share capital [note 5] 499 572 Retained earnings 930 495 Cumulative translation adjustment n/a 347 Accumulated other comprehensive income [note 4] 349 n/a 1,778 1,414 Total liabilities and shareholders’ equity $ 2,834 $ 2,384 See accompanying notes n/a
